DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims priority to US 62/829,285 filed on 04/04/2019.

Status of the Claims 
Claim(s) 1-20 is/are pending in this application.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on Jan 10, 2022 is acknowledged. Upon search and examination of the invention of Group I, withdrawn claims 11-20 of Group II have been rejoined and examined, see below rejections.  
Applicant elected the glutamine inhibitor (6-diazo-5-oxo-L-norleucine, aka DON) for prosecution, and claims 1-10 encompass the elected glutamine inhibitor. This compound has been identified as CAS Reg. No. 157-03-9.1  The species of cancer drug has been expanded to include elected species, 6-diazo-5-oxo-L-norleucine, aka DON, as well as the species noted below


    PNG
    media_image1.png
    353
    302
    media_image1.png
    Greyscale

.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 purports to claim a composition matter that  is “[A] diet-drug combination…”. Claims 2-10 are similarly indefinite for depending upon claim 1.
However, “a calorie restricted diet” is, by definition, the sum of food consumed by a person, i.e., food must be consumed by a person to be a “diet” and therefore cannot be part of a composition of matter. It is unclear what would infringe these claims because a “calorie restricted diet” cannot be physically be combined with a drug to form a “diet-drug combination” product/composition of matter as presently claimed.
The claimed composition is indefinite as, not only is there a requirement per 35 USC 112(b), to provide a clear measure of what the inventors regard as the invention to determine if it meets all the criteria for patentability, but “[t]he primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent,” see MPEP 2173. At present, Applicants are claiming an action step of dieting, i.e., consuming a calorie restricted (ketogenic) diet with a physical thing, the drug component, which is not possible for a claimed composition of matter.  
Contrast what is presently claimed, an indefinite composition of an action with a drug, to a permissible, to a defined composition of matter, a combination of a drug and a ketogenic food or low calorie food product. 
As presently claimed, a potential infringer of the invention has no notice whether they were infringing the claimed diet/drug combination. 
Claims 3 and 13 are indefinite for the recitation of a “glucose or glutamine inhibitor”.  Glucose (sugar) and glutamine (amino acid) are chemical molecules. They are not enzymes/biological targets that are or can be “inhibited”. It is therefore unclear what is meant by “glucose or glutamine inhibitor”. From the specification, the only glucose “inhibitor” disclosed by Applicants is a ketogenic diet, i.e., Applicants are combining a ketogenic diet that reduces blood glucose ([0006]) with a specific glutaminase inhibitor (note not a glutamine inhibitor but an inhibitor of the enzyme glutaminase),  compound (DON), thus restricting metabolites needed for glutaminolysis ([0007]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-11, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically claims 1 and 11 lack written description as noted below. Claims 2, 6-10, 12 and 16-20 are similarly rejected as being dependent upon rejected claim 1 for lack of written description.
 Claims 1 and 11 recite “a drug that targets one or more energy metabolites necessary for cancer cell energy synthesis and growth,” subject matter not described in the specification in to convey to one of skill in the art that the inventors were in possession of the claimed invention at the time of filing.
With regard to the “metabolites necessary for cancer cell energy synthesis and growth,” the only said metabolites disclosed are glucose and glutamine.  Further the only drug said to target said metabolites is the glutamine inhibitor, DON (6-diazo-5-oxo-L-norleucine), as noted by the above indefiniteness rejection. The ketogenic diet disclosed by Applicants is not a “drug.” At best, Applicant discloses and describes per the written description requirement, placing a patient on a ketogenic diet (that reduces blood glucose levels) and administering DON, 6-diazo-5-oxo-L-norleucine (that reduces glutamine levels).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6-9, 11, 13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsakka et al. (Front Nutr. 2018; 5: 20) (Published online 2018 Mar 29). 
Claim 1 is directed to a diet-drug combination for treating cancer comprising a calorie restricted diet and a drug that targets one or more energy metabolites necessary for cancer cell energy synthesis and growth.
Claim 11 is directed to a method of managing cancer, comprising the step of
a) placing a patient in need on a calorie restricted diet, and 
b) administering an effective amount of a drug that targets one or more energy metabolites necessary for cancer cell energy synthesis and growth.
It is noted that while claims 1-10 are directed to a combination of the claimed diet and drug, they recite various intended uses of treating cancer (e.g. a brain cancer, more specifically, human GBM) described therein.  While these intended uses of the claimed combination do not necessarily add any patentable weight to the claimed combination, they are taught by the cited prior art as noted below, in this and the other various art rejections. 
Regarding claims 1 and 11, where claim 1 is calorie restricted diet/drug combo with the intended use of treating cancer, and claim 11 is a method of managing (treating) cancer with the active step of placing a patient in need on a calorie restricted diet, Elsakka discloses a method of treating Glioblastoma Multiforme (GBM) with ketogenic metabolic therapy, i.e. a ketogenic diet, see abstract. Elsakka teaches that ketogenic metabolic therapy (KMT) was administered in combination with drug therapy, see abstract and page 4, column 1. The KMT was a restricted calorie diet as Elsakka teaches the GBM patient was given a ketogenic diet (KD) for 21 days that delivered 900 kcal/day, see abstract. 
With regard to the limitation of the administration of a drug that targets one or more energy metabolites necessary for cancer cell energy synthesis/growth, Elsakka teaches the administration of the drug, epigallocatechin gallate (EGCG), along with the ketogenic diet, see abstract.  
Regarding claims 1, 3, 11 and 13 and the teaching of drug targeting a cancer cell metabolite, i.e., a glucose or glutamine inhibitor, Elsakka teaches the glutamine dehydrogenase inhibitor, epigallocatechin gallate (EGCG) is also proposed to target glutamine metabolism, see page 2, column 2.  
Regarding claims 5 and 15 and targeting of energy metabolites comprising glutamine, glucose or combinations, and claims 6 and 16 where such cancer relies upon glucose, glutamine or combinations for cancer cell energy synthesis and growth, Elsakka teaches glucose and glutamine metabolism are responsible for the high antioxidant capacity of the tumor cells thus making them resistant to chemo- and radiotherapies, see page 2, column 1.Elsakka discloses the effective management of GBM will require restricted availability of glucose and glutamine, Id. 
Elsakka teaches the glutamine dehydrogenase inhibitor, epigallocatechin gallate (EGCG) is also proposed to target glutamine metabolism, see page 2, column 2.
Regarding claims 6-9 and 16-19, where the cancer uses glucose/glutamine or combinations thereof as energy metabolites; where the cancer is identified as a brain cancer dependent upon on glucose and/or glutamine for energy synthesis and growth; in particular, the high-grade glioma, human glioblastoma (GBM), Elsakka teaches glucose and glutamine metabolism are responsible for the high antioxidant capacity of the tumor cells thus making them resistant to chemo- and radiotherapies, see page 2, column 1. Elsakka discloses the effective management of GBM will require restricted availability of glucose and glutamine, Id., where Elsakka teaches treatment of a patient with GBM with the claimed ECGC and ketogenic diet combination, see abstract.
Accordingly, the clamed invention is anticipated by the cited prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsakka et al. (Front Nutr. 2018; 5: 20) (Published online 2018 Mar 29), in view of US20160078782A1.
The teachings of Elsakka et al. are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1, 3, 5-9, 11, 13, and 15-19 are also prima facie obvious.
With regard to Claims 2 and 12, which require the ketogenic diet produces a glucose ketone index (GKI) of 2.0 or below, US Pub 782 teaches a method for managing the metabolic treatment of a subject comprising: administering a diet to the subject, wherein the diet reduces blood glucose levels and elevates blood ketone levels in the subject;
tracking the ratio of blood glucose to blood ketone levels in the subject as a single Glucose Ketone Index value; and
maintaining the tracked Glucose Ketone Index value within a target range, see claim 1. Regarding the claimed GKI of 2.0 or below, US Pub 782 teaches the zone of metabolic management in an embodiment is likely entered with GKI values between 1.0 and 2.0 for humans, see paragraph 29. The Glucose Ketone Index can track the metabolic zone of glioma management, Id. Therapeutic efficacy is considered best with index values of 1.0 or below, Id.
Further, GKIC was used to estimate the GKI for humans and mice with brain tumors that were treated with either calorie restriction or ketogenic diets from 5 previously published reports (see Table 1), see paragraph 44 of US Pub 782. Table 1 shows low glucose ketone index values are correlated to improved prognoses in humans and mice with brain tumors, Id. 

    PNG
    media_image2.png
    327
    784
    media_image2.png
    Greyscale

The rationale to support a prima facie case of obviousness is the prior art element of a GKI less than 2.0, achieved by a Ketogenic or calorie restricted diet, see especially Table 1 of US Pub 782, combined with known methods (Elsakka teaches the combination of the ketogenic/calorie reduced diet in combination with drug therapy, such as EGCG, that affects the glutamine cancer metabolite, glutamine) to predictably arrive at the claimed invention.
Therefore, the claimed invention is prima facie obvious over the cited prior art. 
Claims  1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsakka et al. (Front Nutr. 2018; 5: 20) (Published online 2018 Mar 29), as applied to claims 1, 3, 5, 7-9, 11, 13, 15 and 17-19 (see above) in view of Cervantes-Madrid et al. (BioMed Research International Volume 2015, Article ID 690492).
The teachings of Elsakka et al. are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1, 3, 5, 6-9, 11, 13, and 15-19 are also prima facie obvious.
With regard to Claims 4 and 14 which require the limitation of the glutamine inhibitor DON, Cervantes-Madrid discloses the use of 6-Diazo-5-oxo-L-norleucine (DON) for metabolic cancer therapy, see abstract. 
Similar to what is taught by Elsakka, i.e., glucose and glutamine metabolism by tumor cells thus making them resistant to chemo- and radiotherapies, where tumor cell malignancy relies upon glucose and glutamine (see page 2, column 1 of Elsakka), Cervantes-Madrid teaches that a hallmark of cancer abnormal metabolic pathways are high rates of glycolysis and glutaminolysis, which are natural targets for cancer therapy, see abstract. See also Cervantes-Madrid, page 8, column 2, where it is disclosed that glucose and glutamine are the main carbon and energy sources for cells, especially for cancer cells that have a high proliferation rate and need building blocks for the new cells and energy, i.e., where common features to cancer cells are higher rates of glycolysis and glutaminolysis, see page 8, column 2. 
Cervantes-Madrid teaches DON is a known and old drug well characterized as inhibitors of glycolysis and glutaminolysis, where data shows it to exhibit antitumor effects and in combination as metabolic therapy of cancer, see abstract.  In particular, Cervantes-Madrid discloses the anti-tumor effects of DON, see page 6 columns 1-2 to page 7, column 1. 
As Elsakka discloses a combination of ketogenic diet (calorie restricted) in combination with a glutamine inhibitor (EGCG) to treat the cancer GBM with a teaching of glutamine inhibition, one of ordinary skill in the art would have a rationale to look towards Cervantes-Madrid and its teaching of DON as a glutamine inhibitor and its anti-cancer/tumor effects to be combined with a ketogenic diet as per Elsakka.  
While Elsakka teaches the invention of claims 1, 3, 5, 6-9, 11, 13, and 15-19, it does not explicitly teach the terms “metastatic mesenchymal tumor or stem cell glioma” as per claims 10 and 20.
Regarding Claims 10 and 20 and the limitation wherein the cancer is an invasive metastatic mesenchymal tumour or stem cell glioma, Cervantes-Madrid teaches that DON was evaluated in the VM-M3 murine model of metastasis where systemic treatment led to profound decrease in tumor proliferation and inhibition of visceral metastases, see page 7, column 1, first paragraph.  As per the specification, VM-M3 tumor cells are known to be mesenchymal tumor cells that invade distally throughout the brain using the secondary structures of Scher, see paragraph 55.  Therefore, one of ordinary skill in the art would have a rationale to treat mesenchymal metastatic cells based on the effectiveness of DON against them as per Cervantes-Madrid.
The rationale to arrive at finding of obviousness are the prior art elements (DON is a glutamine inhibitor known to treat cancers and tumors, including mesenchymal VM-M3 tumor cells) combined according to known methods (combination of a ketogenic/calorie restricted diet with a glutamine inhibitor to treat cancer, such as GBM) to predictably arrive at the claimed invention. Therefore the claimed invention is prima facie obvious over the cited art. 

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 6-Diazo-5-oxo-L-norleucine (ACI)
        Norleucine, 6-diazo-5-oxo-, L- (8CI)
        (2S)-2-Amino-6-diazo-5-oxohexanoic acid
        L-6-Diazo-5-oxonorleucine
        L-DON
        DON
        DON (pharmaceutical)
        NSC 7365